EXHIBIT 10.33


INFINITE GROUP, INC.


 Stock Option Agreement


Date:  September 5, 2013


WHEREAS, Infinite Group, Inc., a Delaware corporation (the “Company”), hereby
desires to retain the services of Don Reeve (the “Optionee”) as an advisor to
the Company; and
WHEREAS, the Optionee desires to provide advice to the Company; and
WHEREAS, the Company and the Optionee desire that the Optionee be compensated
for advising the Company solely by the vesting of the options granted hereby.


NOW THEREFORE, the Company and the Optionee hereby agree as follows:


The Company hereby grants to the Optionee a stock option to purchase a total of
500,000 shares of the Company’s Common Stock, par value $.001 per share (“Common
Stock”), at the price of $.15 per share (“Exercise Price”) on the terms and
conditions set forth herein.


1.  
Vesting and Duration.



(a)  
This option shall become effective on the date of grant. One fifth (100,000) of
the underlying shares shall vest on this date hereof; and

 
 
1

--------------------------------------------------------------------------------

 
 
(b)  
the remaining shall vest, provided the Optionee is then an Affiliate (as set
forth in Section 7(a) below) as follows:

●  
for an additional one fifth of the underlying shares (100,000) on or after the
date one year from the date hereof; and

●  
for an additional one fifth (100,000) of the underlying shares on or after the
date two years from the date hereof; and

●  
for an additional one fifth (100,000) of the underlying shares on or after the
date three years from the date hereof; and

●  
for the remaining one fifth (100,000) of the underlying shares on or after the
date four years from the date hereof.



(c)  
This option shall expire ten years from the date hereof (the “Expiration Date”).



2.  
Anti-Dilution Provisions.



(a)  
If there is any stock dividend, stock split, or combination of shares of Common
Stock, the number and amount of shares then subject to this option shall be
proportionately and appropriately adjusted; no change shall be made in the
aggregate Exercise Price to be paid for all shares subject to this option, but
the aggregate Exercise Price shall be allocated among all shares subject to this
option after giving effect to the adjustment.



(b)  
If there is any other change in the Common Stock, including recapitalization,
reorganization, sale of exchange of assets, exchange of shares, offering of
subscription rights, or a merger or consolidation in which the Company is the
surviving corporation, an adjustment, if any, shall be made in the shares then
subject to this option as the Board of Directors of the Company (the “Board”)
may deem equitable.  Failure of the Board to provide for an adjustment pursuant
to this subparagraph prior to the effective date of any Company action referred
to herein shall be conclusive evidence that no adjustment is required in
consequence of such action.



(c)  
If the Company is merged into or consolidated with any other corporation, or if
it sells all or substantially all of its assets to any other corporation, then
either (i) the Company shall cause provisions to be made for the continuance of
this option after such event, or for the substitution for this option of an
option covering the number and class of securities which the Optionee would have
been entitled to receive in such merger or consolidation by virtue of such sale
if the Optionee had been the holder of record of a number of shares of Common
Stock of the Company equal to the number of shares covered by the unexercised
portion of this option, or (ii) the Company shall give to the Optionee written
notice of its election not to cause such provision to be made and this option
shall become exercisable in full (or, at the election of the optionee, in part)
at any time during a period of 20 days, to be designated by the Company, ending
not more than 10 days prior to the effective date of the merger, consolidation
or sale, in which case this option shall not be exercisable to any extent after
such 20 day period.  In no event, however, shall this option be exercisable
after the Expiration Date.



3.  
Investment Representation; Legend on Certificates; Special Restriction on
Resale.



The Optionee agrees that until such time as a registration statement under the
Securities Act of 1933, as amended (the “Act”) becomes effective with respect to
the option and/or the stock underlying the option, the Optionee is taking this
option and will take the stock underlying the option, for investment and not for
resale or distribution.  The Company shall have the right to place upon the face
of any stock certificate or certificates evidencing shares issuable upon the
exercise of this option such legend as the Board may prescribe for the purpose
of preventing disposition of such shares in violation of the Act, as now or
hereafter provided.


4.  
Non-Transferability.



This option shall not be transferable by the Optionee other than by will or by
laws of descent or distribution, and is exercisable during the lifetime of the
Optionee only by the Optionee.


5.  
Certain Rights Not Conferred by Option.



The Optionee shall not, by virtue of holding this option, be entitled to any
rights of a stockholder in the Company. The Optionee shall not be considered a
record holder of the Common Stock issuable pursuant to this Agreement for any
purpose until the date on which he or she is actually recorded as the holder of
such Common Stock in the records of the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
6.  
Expenses.



The Company shall pay all original issue and transfer taxes with respect to the
issuance and transfer of shares of Common Stock pursuant hereto and all other
fees and expenses necessarily incurred by the Company in connection therewith.


7.  
Exercise of Options.



(a)  
This option shall be exercisable by written notice of such exercise, in the form
prescribed by the Board, to the Secretary or Treasurer of the Company at its
principal office.  The notice shall specify the number of shares of Common Stock
for which the option is being exercised (which number, if less than all of the
shares then subject to exercise, shall be at least 1,000 or a multiple thereof)
and shall be accompanied by payment (i) in cash or by check in the amount equal
to the Exercise Price multiplied by the number of shares to be purchased upon
exercise, or (ii) in such other manner as the Board shall deem acceptable.  No
shares shall be delivered upon exercise of any option until all laws, rules and
regulations which the Board may deem applicable have been complied with.



This option shall be exercisable only so long as the Optionee is a consultant to
the Company, an officer and/or director of the Company, or is holding such other
position as may have been directed by the Board or by the President of the
Company (an “Affiliate”) and within 180 days after the Termination Date to the
extent this option was exercisable on the Termination Date; provided that such
termination was without cause.  As used herein, “Termination Date” shall mean
the effective date of the termination of Optionee’s status as an Affiliate;


(b)
Notwithstanding the provision of this Section 7:



(i) In the event the Optionee is unable to continue to hold the same or similar
position with the Company as stated above, or such other position as may have
been directed by the Board, due to his or her total and permanent disability (as
defined in §105(d)(4) of the Internal Revenue Code), this option may be
exercised, to the extent vested on the date of such disability, but only within
the ninety (90) day period from the date of such disability; and


(ii) In the event of death of the Optionee, this option may be exercised, to the
extent vested on the date of death, at any time within twelve (12) months
following such date of death by the Optionee's estate or by a person who
acquired the right to exercise this option by bequest or inheritance; provided
that at the time of his death the Optionee was an Affiliate.
 
 
3

--------------------------------------------------------------------------------

 
 
Notwithstanding the provisions of this Section, in no event shall this option be
exercisable after the Expiration Date.


8.  
Covenant not to Compete or Otherwise Injure the Company; Work Product.



The acceptance by the Optionee of this option shall constitute the acceptance of
and agreement to all of the terms and conditions contained herein and in the
Plan, and shall further constitute a covenant and agreement on the part of the
Optionee to the effect that, without any additional compensation:


 
(a)
The Optionee shall, so long as he is an Affiliate and for a period of 12 months
after the Termination Date, he will not engage in any competitive activities
including the following:



(i)  
hiring, offering to hire, enticing away or in any other manner persuading or
attempting to persuade any officer, employee or agent of the Company to
discontinue his relationship with the Company without the written permission of
the Company unless the Optionee clearly establishes that the relationship was
initiated by the other party thereto;



(ii)  
Directly or indirectly soliciting, diverting, taking away or attempting to
solicit, divert, or take away any business of the Company.  The term “business”
shall mean actual or proposed contracts or arrangements for products or services
of the Company and any reasonable extension or continuation of the business of
the Company as constituted as of the Termination Date.



 
(b)
The Optionee shall not make or permit to be made, except in pursuance of his
duties and for the sole use and account of the Company or its nominees, any
copies, abstracts or summaries of any Company reports, papers, documents or
programs, whether made by him or by others.



 
(c)
The Optionee shall keep confidential and not disclose to others, except as
required by his service as an Affiliate or by law, any matter or thing
ascertained by him through his association with the Company, not otherwise
publicly known, the disclosure of which might possibly be contrary to the best
interest of any person, firm, or entity doing business with the Company, or of
the Company.



9.   IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their respective duly authorized representatives as of the date first above
written.
 

 
INFINITE GROUP, INC.
           
By:
/s/ James Villa       James Villa, President  

 
 
4

--------------------------------------------------------------------------------

 
                                                                         
Regarding: Option agreement dated September 5, 2013 for 500,000 shares of the
Company’s Common Stock, par value $.001 per share, at the price of $.15 per
share, I accept the terms of this agreement.


 By: /s/ Donald Reeve
        Donald Reeve     
 
 
 
5

--------------------------------------------------------------------------------

 